849 So.2d 497 (2003)
Kentrisha DAVIS, et al.
v.
JAZZ CASINO COMPANY, L.L.C.
Kentrisha Davis, John Mierl, Phyllis Brown, Carolina Mendoza, Mark Maier, Lois Irick, and Karen Porter
v.
Jazz Casino Company, L.L.C.
Nos. 2003-CC-0276, 2003-OC-1223.
Supreme Court of Louisiana.
June 6, 2003.
PER CURIAM.
Following a judgment of the trial court certifying a class, relator, Jazz Casino Co., L.L.C., sought review in the court of appeal by filing an application for supervisory writs as well as a suspensive appeal. The court of appeal denied relator's application for supervisory writs, stating:
On the showing made, we find no error in the trial court's judgment. Furthermore, relator has a remedy on appeal.
Thereafter, a separate panel of the court of appeal dismissed relator's appeal, finding "the issue raised in this appeal was previously addressed by this Court in a *498 writ application." Relator now applies to this court, seeking review of these rulings.
The court of appeal erred in holding its earlier writ denial resolved the issue presented on appeal. In Bulot v. Intracoastal Tubular Services, Inc., 02-1035 (La.6/14/02), 817 So.2d 1149, we held that once a court of appeal declines to exercise its supervisory jurisdiction by denying the writ, the court was without jurisdiction to affirm, reverse or modify the judgment of the trial court. Thus, any language in the court of appeal's earlier writ denial purporting to find no error in the trial court's certification ruling is without effect.
An order of certification, though interlocutory in nature, is appealable because it has the potential to cause irreparable harm. See Banks v. New York Life Insurance Company, 97-1996 (La.7/29/97), 697 So.2d 592; Brown v. New Orleans Pub. Service Inc., 490 So.2d 271 (La.1986). The court of appeal erred in dismissing relator's appeal.
Accordingly, the writ is granted in 03-OC-1223. The judgment of the court of appeal dismissing relator's appeal is reversed and relator's appeal is ordered reinstated. In light of our action in 03-OC-1223, relator's application in 03-CC-0276 is denied as moot.